           Case 1:14-cr-00045-AWI-BAM Document 134 Filed 03/05/21 Page 1 of 2

 1 McGREGOR W. SCOTT
   United States Attorney
 2 KATHLEEN A. SERVATIUS
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         1:14-CR-00045-AWI-BAM

12                               Plaintiff,            STIPULATION FOR GOVERNMENT’S
                                                       RESPONSE TO DEFENDANT’S MOTION FOR
13                          v.                         COMPASSIONATE RELEASE
14   FACUNDO LOPEZ-PEREZ,

15                               Defendant.

16

17          The United States of America, by and through McGREGOR W. SCOTT, United States Attorney,

18 and KATHLEEN A. SERVATIUS, Assistant United States Attorney, and the defendant Facundo Lopez-

19 Perez, by and through his attorney, Virna Santos, hereby stipulate that the government’s response to the

20 defendant’s motion for compassionate release shall be filed on or before April 2, 2021. The defendant’s

21 reply shall be due on or before April 16, 2021.

22   Dated: March 4, 2021                                Respectfully,
23                                                       McGREGOR W. SCOTT
                                                         United States Attorney
24

25                                                       /s/
                                                         KATHLEEN A. SERVATIUS
26                                                       Assistant United States Attorney
27
     Dated: March 4, 2021                               /s/ Virna Santos
28                                                      Virna Santos, Attorney for Defendant

      STIPULATION FOR EXTENSION OF TIME AND ORDER
      THEREON
30
          Case 1:14-cr-00045-AWI-BAM Document 134 Filed 03/05/21 Page 2 of 2

 1                                                  ORDER

 2
     IT IS SO ORDERED.
 3

 4 Dated: March 5, 2021
                                                SENIOR DISTRICT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

      STIPULATION FOR EXTENSION OF TIME AND ORDER
      THEREON
30
